Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOUSTON DIVISION
In Re: §
§
HL BUILDERS, LLC fiix/a § Case No. 19-32825
Alleged Debtor ; (Involuntary Chapter 11)
Fee Application Summary
Name of Applicant: FUQUA & ASSOCIATES, PC
Applicant’s Role in Case: Target Debtor’s Counsel
Indicate whether this is an interim or final N/A
application:
Date Order of Employment Signed: N/A
Beginning of Period End of Period
Time period covered by this application: 5/20/2019 10/14/2019
Time period(s) covered by any prior applications: N/A N/A
Total amounts awarded in all prior applications: N/A
Amount of retainer received in this case: N/A
Total fees applied for in this application and in all prior applications (including any $97,333.50
retainer amounts to be applied).
Total professional fees requested in this application: $96,307.50
Total professional hours covered by this application: 227.40
Average hourly rate for professionals: $425.00
Total paraprofessional fees requested in this application $1,026.00
Total actual paraprofessional hours covered by this application: 10.80
Average hourly rate for paraprofessionals: $95.00
Reimbursable expenses sought in this application: $2,809.35
Application Cost $2,000.00
Total to be paid to Priority Unsecured Creditors: N/A
Anticipated % Dividend to Priority Unsecured Creditors N/A
Total to be paid to General Unsecured Creditors N/A
Anticipated % Dividend to General Unsecured Creditors N/A
Date of Confirmation Hearing N/A
Indicate whether the plan has been confirmed N/A

 

 

 

 

 
Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 2 of 13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
HL BUILDERS, LLC f/k/a § CASE NO. 19-32825
CD HOMES, LLC, §
§ (involuntary Chapter 11)
ALLEGED DEBTOR §

APPLICATION FOR ATTORNEY’S FEES AND COSTS
UPON DISMISSAL OF INVOLUNTARY PETITION
PURSUANT TO 11 U.S.C. § 303()(1)

TO THE HONORABLE EDUARDO V. RODRIGUEZ,
UNITED STATES BANKRUPTCY JUDGE:

Come now, HL Builders, LLC f/k/a CD Homes, LLC, the Target Debtor herein (the “Target
Debtor”) and Fuqua & Associates, P.C. as attorney for Target Debtor and file this Application for
Attorney’s Fees and Costs Upon Dismissal of Involuntary Petition pursuant to 11 U.S.C. §303@)(]),
and in support thereof, would respectfully show this Court as follows:

1, On May 20, 2019 (the “Petition Date”), HouTex Builders, LLC (“HouTex”), 2203
Looscan Lane, LLC (“Looscan Lane”), and 415 Shadywood, LLC (“Shadywood”), (collectively,
“Petitioning Creditors”) filed an involuntary petition against the Target Debtor. The involuntary
petition was subsequently amended on July 11, 2019 and was the live pleading before the Court at
the time of trial (the “Amended Involuntary Petition”) commencing on J uly 16, 2019 and
concluding on August 21, 2019.

2. For the reasons stated in the Court’s Memorandum Opinion on February 18, 2020
[Dkt. 52] (the “Memorandum Opinion”), Petitioning Creditors did not have standing to file the

Amended Involuntary Petition.
 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 3 of 13

3. Because there was neither consent of the parties nor any waiver by Target Debtor,
Target Debtor and its attorneys file this application for payment of its reasonable and necessary
attorney’s fees and costs to Fuqua & Associates, P.C. pursuant to § 303(i)(1).

4, The Amended Involuntary Petition was dismissed on February 18, 2020 /Dkt. 53/
and this Application is timely filed within thirty (30) days thereafter.

Compensation Requested

5, This Application covers the period from the Petition Date through October 14, 2019.

6. Pursuant to Section 330(i)(1) of the Bankruptcy Code, Fuqua & Associates, P.C., as
Target Debtor’s attorneys, seek to recover from the Petitioning Creditors the reasonable and
necessary attorney’s fees and costs incurred by Fuqua & Associates, P.C. in its representation of
Target Debtor with respect to defending Target Debtor from the filing of the Involuntary Petition and
the Amended Involuntary Petition. Attached to this Application as Exhibit “A” is asummary of
billing entries and/or invoices detailing the services rendered and the expenses incurred by Applicant
in defending the Target Debtor from the Involuntary Petition.

7. Applicant has made every effort to ensure that this Application complies with the
Local Rules for the Southern District of Texas, Section 330 of the Bankruptcy Code, the Bankruptcy
Rules, and the United States Trustee Guidelines for Reviewing Applications for Compensation and
Reimbursement of Expenses Filed under 11 U.S.C. § 330 (the “Trustee Guidelines”), including the
use of project codes.

8. The purpose of the billing categories is to better inform the Petitioning Creditors, the
Court, and the United States Trustee’s office of the nature of the services provided and time

expended by Applicant’s professionals for purposes of complying with the “Lodestar” factors
 

 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 4 of 13

required for fees requested in this Court.

9, Applicant has made every effort to avoid unnecessary duplication of effort between
its attorneys and paralegals as well as other professionals retained in this case. The average hourly
rate of professionals working on this case is $425.00 per hour and the average hourly rate of

paraprofessionals working on this case is $95.00 per hour.

Summary of Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. Set out below are summary breakdowns of fees billed by Applicant as counsel to the
Target Debtor:
NAME HOURS | HOURLY | FEES BILLED | TOTAL FEES
RATE

Richard L. Fuqua 111.45 $500.00 $55,725.00

Mary Ann Bartee 115.95 $350.00 $40,582.50

T.J. O’Dowd 10.80 $95.00 $1,026.00

TOTALS 238.20 $97,333.50
11. Not included in the chart above and not included in the attached billing summary are

fees in the amount of $2,000.00 for preparation of this Application.
Professional Services Rendered
12. Set forth below is a summary description of the services rendered by each
professional, the results obtained, and the necessity and benefit for the Target Debtor. The specific
tasks undertaken by Applicant, the number of hours devoted, and the amounts charged by each
professional or paraprofessional are also set forth below, and are detailed in the work records

attached as Exhibit “A.”
 

 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 5 of 13

Pre-Trial Preparation And Trial Services

13. In this billing category, Applicant spent 98.95 hours of professional time representing
$ 44,699.00 in fees.

14. Applicant billed time in this billing category from the Petition Date to review
the Involuntary Petition, Amended Involuntary Petition and Emergency Motion to Appoint Trustee
filed by Petitioning Creditors, to confer with Target Debtor, to conduct legal research, to prepare and
file responses to Petitioning Creditors’ pleadings, and to conduct the deposition of Petitioning
Creditors’ representative, Charles Foster.

15. Applicant billed time in this billing category to review Petitioning Creditors’ exhibit
and witness list, to prepare Target Debtor’s exhibit and witness list for trial, to confer with Target
Debtor’s representative, and to prepare for and attend trial on the merits in the Involuntary
Proceeding.

Post-Trial Briefing

16. In this billing category, Applicant spent 139.25 hours of professional time
representing $52,634.50 in fees.

17. Applicant billed time in this billing category to review Petitioning Creditors’ Brief
in support of Filing of Involuntary Petition, to conduct legal research, review prior hearing and trial
transcripts, to prepare Target Debtor’s Reply Brief, to review Petitioning Creditors’ Sur-Reply Brief,
and to prepare Target Debtor’s Sur-Reply Brief.

18.  Atalltimes, Applicant acted at the direction of the Target Debtor in Target Debtor’s
reasonable business judgment and all services were provided in an effort to maximize value for the

Target Debtor. At the time, these services were reasonable and necessary to refute Petitioning
 

 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 6 of 13

Creditors’ alleged standing to file the Amended Involuntary Petition by establishing credible
evidence that a bona fide dispute existed as to liability and amount of the claims relied upon by
Petitioning Creditors.
Disbursements for Out-of-Pocket Expenses
19. Asset forth below, Applicant is requesting reimbursement in the amount of $2,809.35
in actual and necessary out-of-pocket expenses incurred in the rendition of professional services to
the Target Debtor during the Application Period. Applicant’s expenses incurred during the

Application Period can be summarized as follows:

 

 

 

 

 

 

 

 

 

 

Postage $ 38.80
Photocopies $ 476.75
Research $1,550.00
Transcripts $ 634.80
Delivery $ 109.00
Total $2,809.35
20. Applicant submits that all expenses incurred were reasonable and necessary and

should be allowed by the Court.
Memorandum of Law
21. Section 303(i) of the Bankruptcy Code provides that the court may grant judgment
against Petitioning Creditors and in favor of Target Debtor for reasonable attorney’s fees if the court
dismisses a petition under this section other than on consent of all petitions and the debtor, and ifthe
debtor does not waive the right to judgment under this subsection.
22. The Court held that the parties to the Amended Involuntary Petition have neither

consented to the dismissal of the Amended Involuntary Petition nor has Target Debtor waived its

-5-
 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 7 of 13

right to judgment under § 303(i). See Memorandum Opinion, pp. 30, 31.
23. Further, section 330 of the Bankruptcy Code governs the allowance of compensation
for professional services and reimbursement of out-of-pocket expenses incurred in the rendering of

services. In pertinent part, section 330 provides:

(3) In determining the amount of reasonable compensation to be awarded ... the Court
shall consider the nature, the extent, and the value of such services, taking into account all relevant
factors, including —

(A) the time spent on such services;

(B) _ the rates charged for such services;

(C) whether the services were necessary to the administration of, or beneficial at the time
at which the service was rendered toward the completion of, a case under this title;

(D) whether the services were performed within a reasonable amount of time
commensurate with the complexity, importance, and nature of the problem, or task

addressed;

(E) with respect to a professional person, whether the person is board certified or
otherwise has demonstrated skill and experience in the bankruptcy field; and

(F) whether the compensation is reasonable based on the customary compensation
charged by comparably skilled practitioners in cases other than cases under this title.

11 U.S.C. § 330(a).

24. Bankruptcy Courts in the Fifth Circuit also consider the guidelines set out in Johnson
vy. Georgia Highway Express, Inc., 488 F.2d 714 (Sth Cir. 1974), to determine requests for fees under
Bankruptcy Code section 330.

25. The Johnson factors include the following: (1) time and labor required; (2) the
novelty and difficulty of the questions involved; (3) the skill required to perform the professional

services properly; (4) the preclusion of other employment by the professional due to acceptance of

-6-
 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 8 of 13

the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the
experience, reputation and ability of the professionals; (10) the undesirability of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar cases.
See Johnson, 488 F.2d at 717-719.

26. In order to evaluate services rendered to a bankruptcy estate by a debtor attorney
under Bankruptcy Code section 330, a court must decide whether such services were necessary and
reasonable at the time such services were rendered, the value of such services, and the cost of
comparable services in non-bankruptcy matters.

27. Determining what constitutes reasonable compensation is soundly within the
discretion of the Bankruptcy Court, because it is in the best position to determine the reasonableness
of a proposed fee. See In re Anderson, 936 F.2d 199, 204 (5th Cir. 1991). In determining whether
Applicant has met its burden of proof of Bankruptcy Code Section 330(a), the Court must first
ascertain the nature and extent of the necessary and appropriate services which Applicant has
rendered and then assess the reasonable value of those services. In re Lawler, 807 F.2d 1207, 1210-
11 (5th Cir. 1987).

28. Ag demonstrated below, Applicant has met its burden under section 330 of the
Bankruptcy Code. The Court should award the Target Debtor’s attorneys reasonable and necessary
attorney’s fees and costs incurred with respect to the Petitioning Creditors’ inappropriate filing of

the Involuntary Petition and the Amended Involuntary Petition.

-7-
 

 

 

Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 9 of 13

A. Time and Labor Expended

29. This involuntary case has required significant professional time and attention since
the Petition Date. From May 20, 2019 through October 14,2019, Applicant’s professionals provided
238.20 hours of professional and paraprofessional legal services to the Target Debtor. Applicant’s
time records are recorded substantially contemporaneously with the rendition of services and set
forth the time expended by each billing professional on a daily basis.

30. Applicant is cognizant of the costs of legal services and has taken care to ensure that
partners did not perform services that could have been performed by associates and attorneys did not
perform services that could have been performed by paralegals in order to avoid duplication of effort.
Applicant represents that time expended is commensurate with the services of other law firms
representing chapter 11 target debtors in similar situation as the Target Debtor in this case.
Applicant reasonably expended time in order to adequately protect the Target Debtor in this case.

B. Novelty and Difficulty of the Case

31. Applicant’s representation of Target Debtor has required an advanced level of skill
and understanding of the issues presented in the involuntary proceeding together with a
comprehensive knowledge of commercial litigation, federal and state law, the Bankruptcy Code, the
Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Federal Rules of Bankruptcy
Procedure, and the local rules of this Court.

C. Reputation of Attorneys

32.  Applicant’s attorneys enjoy a well-respected reputation for their abilities in the fields

of debtor representation, creditors’ rights and complex commercial litigation. Applicant’s

-8-
Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 10 of 13

professionals have extensive experience representing debtors, fiduciaries and other parties in
bankruptcy cases and extensive litigation experience in federal courts.

D. Skill Required

33.  Thiscase has required Applicant to exercise an advanced level of skill in advising the
Target Debtor on the matters for which Applicant was engaged; namely, to oppose entry of an order
for relief with respect to the Amended Involuntary Petition pursued by Petitioning Creditors.
Applicant has staffed all matters with able and accomplished personnel, while delegating tasks where
appropriate. Because of the nature of the legal issues and complexity of facts, a high degree of skill
was necessary to adequately represent the interests of the Target Debtor.

E. Preclusion of Other Employment

34. The dedication of time required by this case did not preclude other employment by
the attorneys involved in this case. However, the representation of the Target Debtor required
significant time commitment by Applicant.

F. Results Obtained

35.  Applicant’s legal services were reasonable and necessary to prevent entry of an order
for relief against Target Debtor in the involuntary proceeding. Applicant’s legal services
successfully achieved the dismissal of the Amended Involuntary Petition.

G. Imposed Time Limitations

36. Applicant believes that it has successfully handled the time limitations imposed under
the involuntary proceeding and enabled the case to progress in an efficient manner given the

circumstances and extent of the issues involved in this case.
Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 11 of 13

H. Customary Fee for the Services Rendered

37. The time and effort required by Applicant to adequately and successfully represent
the Target Debtor as counsel and the complexities of the representation have been described in this
Application. If this were not a case under the Bankruptcy Code, Applicant would charge the Target
Debtor, and expect to receive on a current basis, an amount at least equal to the amounts requested
herein for professional services. Moreover, the fees and rates charged are the same or lower than (a)
fees and rates charged by comparable law firms in the Southern District of Texas; and (b) fees
charged by Applicant for work performed by attorneys of commensurate experience in commercial
litigation, bankruptcy and other fields of law throughout the country.

I. Fixed or Contingent Fee

 

38.  Applicant’s fee expectation upon accepting this representation was that it would
receive compensation for professional services rendered at its usual and customary hourly rates for
bankruptcy cases, and in any event such fees would be subject to Bankruptcy Court approval. There
was question about the Target Debtor’s ability to pay the fees and expenses required to defend the
involuntary case, Additionally, the Petitioning Creditors are all Chapter 11 Debtors who are
liquidating. The foregoing observations were less than desirable circumstances surrounding and
accompanying the representation of the Target Debtor.

J. Awards in Similar Cases

39. The compensation sought by Applicant in this case, the hourly rates charged and
Applicant’s average hourly billing rates are less than those sought by professionals in this and other

cases of similar size and complexity in this District.

-10-
Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 12 of 13

Kk. The Undesirability of This Case
40. The nature of this involuntary case, its relationship with the existing chapter 11
proceedings involving Petitioning Creditors, and the contentious history between the respective

parties cause this case to be somewhat undesirable.

Conclusion

41.  Applicant’s services were reasonable and necessary to defend Target Debtor against
the Amended Involuntary Petition, avoid an entry of relief, and achieve dismissal for lack of
Petitioning Creditors’ standing to initiate the involuntary proceeding against Target Debtor.
Applicant respectfully requests that the Court: (i) allow a minimum amount of $97,333.50 for 238.20
hours of professional and paraprofessional time for services rendered to Target Debtor during the
Application Period; (ii) allow the actual and necessary out-of-pocket expenses incurred during the
representation in the amount of $2,809.35; (iii) authorize compensation for professional and
paraprofessional services for preparation of this Application in the amount of $2,000.00; and (iv)
classify the attorney’s fees and costs awarded to Target Debtor’s attorneys herein as a Priority
Administrative Claim in the Petitioning Creditors’ pending bankruptcy proceedings.

WHEREFORE, PREMISES CONSIDERED, Applicant, as Target Debtor’s attorneys, pray
that the Court award reasonable and necessary attorney’s fees and costs to Target Debtor’s attorneys
against Petitioning Creditors upon dismissal of the Amended Involuntary Petition pursuant to 11
U.S.C. § 303(i)(/) in the minimum cumulative amount of $102,142.85, that such award be classified
as a Priority Administrative Claim in the Petitioning Creditors’ pending bankruptcy proceeding, and

for such other relief as is just and proper.

-I]-
Case 19-32825 Document 56 Filed in TXSB on 03/19/20 Page 13 of 13

Dated: March 19, 2020

Respectfully submitted,

FUQUA & ASSOCIATES, PC

BY: /s/ Richard L. Fuqua
Richard L. Fuqua
State Bar No. 07552300
8558 Katy Freeway, Suite 119
Houston, TX 77024
(713) 960-0277 Telephone
(713) 960-1064 Facsimile

rifuqua@fuqualegal.com
Counsel for Target Debtor

CERTIFICATE OF SERVICE
[hereby certify that a true and correct copy of the foregoing document was forwarded by
email on March 19, 2020 to the party listed below and by electronic service to all parties eligible
to receive notice via the Court’s ECF system.
Charles M. Rubio
Diamond McCarthy LLP
909 Fannin, Suite 3700

Houston, TX 77010
Email: crubio@diamondmecarthy.com

/s/ Richard L, Fuqua
Richard L. Fuqua

-12-
